DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsich (US20050258243) in view of cfapress/cfepress_1_0_press_release_2017417pdf hereinafter CFexpress.



Hsich teaches in Fig. 1 of a connector attached to a computer (para. 0005).
Hsich  teaches the interface comprising an indicator connected to the indicator of the device connector interface (paras. 0010-0012).
Hsich does not disclose a COMPACTFLASH EXPRESS (CFX) connector interface to connect to a CFX connector.
CFexpress teaches connector interface to connect to a CFX connector (pages 1, 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the CFX connector of CFexpress to enable further connector modifications, (para. 0043).

As to claim 2, Hsich discloses the adapter, wherein the indicator of the connector interface is to connect to a reserved pin of the connector (para. 0039, 042). 
 CFexpress teaches connector interface to connect to a CFX connector (pages 1, 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the CFX connector of CFexpress to enable further connector modifications, (para. 0043).



As to claim 5, Hsich discloses  the adapter, wherein a power pin of the device connector interface 2 is connected to a pin of the CFX connecter interface that is to connect to a reserved pin of the CFX connector ()paras. 0039, 0042).  CFexpress teaches connector interface to connect to a CFX connector (pages 1, 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the CFX connector of CFexpress to enable further connector modifications, (para. 0043).

As to claim 6, Hsich discloses  the adapter, wherein the device connector interface comprises a device insertion detect pin connected to a device insertion detect pin of the connector interface, the device insertion detect pin of the device connector interface to connect to a specified voltage of the device, the device insertion detect pin of the device connector interface when set to a specified state indicating insertion of the device in the adapter (paras.  0010, 0011, 0029, 0040- 0042).  CFexpress teaches connector interface to connect to a CFX connector (pages 1, 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the CFX connector of CFexpress to enable further connector modifications, (para. 0043).


As to claim 8, Hsich discloses the adapter, further comprising a bay to receive any of the plurality of different devices (paras. 0034).  

As to claims 9, and 12, Hsich discloses the adapter, wherein the adapter with the device connected is hot pluggable with the connector of the computer (para. 0006).  

As to claim 10, Hsich discloses  a computer comprising: a device connector interface to connect to any of a plurality of different devices comprising different types of interfaces, (Figs. 1 and  6 with adapter to include a plurality of device interfaces) the device connector interface comprising an indicator settable to any of a plurality of different states to represent a respective type of the different types of interfaces when a device is connected to the adapter (paras. 0025, 0029); 
Hsich teaches in Fig. 1 of a connector attached to a computer (para. 0005).
Hsich  teaches the interface comprising an indicator connected to the indicator of the device connector interface (paras. 0010-0012).
Hsich does not disclose a COMPACTFLASH EXPRESS (CFX) connector interface to connect to a CFX connector.
CFexpress teaches connector interface to connect to a CFX connector (pages 1, 2).

 
As to claim 11, Hsich discloses  the computer, wherein the controller is to detect, based on a state of a device insertion signal, connection of the device to the adapter, the device insertion signal driven by a device insertion detect pin of the connector interface that is connected by the adapter to a specified voltage of the device (paras. 0029, 0035, 0039, 0040).

As to claim 13, Hsich discloses the computer, wherein the controller comprises flexible input/output to selectively operate with the different types of interfaces of the plurality of different devices (paras. 0029, 0035- 0037).  

As to claim 14, Hsich discloses a method comprising an adapter (para. 0002) comprising: and a device connector interface to connect to any of a plurality of different devices comprising different types of interfaces, (Figs. 1 and  6 with adapter to include a plurality of device interfaces) the device connector interface comprising an indicator settable to any of a plurality of different states to represent a respective type of the different types of interfaces when a device is connected to the adapter (paras. 0025, 0029); 
Hsich teaches in Fig. 1 of a connector attached to a computer (para. 0005).

Hsich does not disclose a COMPACTFLASH EXPRESS (CFX) connector interface to connect to a CFX connector.
CFexpress teaches connector interface to connect to a CFX connector (pages 1, 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the CFX connector of CFexpress to enable further connector modifications, (para. 0043).

As to claim 15, Hsich discloses the method of claim, further comprising: electrically connecting, by the adapter, a specified voltage of the device to a device insertion detection pin of the connecter interface, the device insertion detection pin when set to a specified state indicating insertion of the device in the adapter (paras. 0029, 0042). CFexpress teaches connector interface to connect to a CFX connector (pages 1, 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the CFX connector of CFexpress to enable further connector modifications, (para. 0043).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hsich in view of CFexpress and in further view of Tong et al (US20080288669) hereinafter Tong.

As to claim 3, Hsich as modified by CFexpress does not disclose  the adapter, wherein the indicator of the device connector interface is set to a first state responsive to a first 
Tong teaches the adapter, wherein the indicator of the device connector interface is set to a first state responsive to a first device comprising a first type of interface connected to the adapter, and the indicator of the device connector interface is set to a second state different from the first state responsive to a first device comprising a second type of interface connected to the adapter (paras. 0018, 0021, 0023, 0026-0032).
CFexpress teaches connector interface to connect to a CFX connector (pages 1, 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the CFX connector of CFexpress to enable further connector modifications, (para. 0043).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20010025323 and US8185648 that teaches adapter that supports a plurality of bus type protocols.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.D/Examiner, Art Unit 2184  


                                                                                                                                                                                                      /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184